 

Case 2:19-cv-13062-LVP-EAS ECF No. 42, PagelD.213 Filed 04/12/21 Page 1 of 2

UNUTED STATES DLISTRIGT COURT
EASTERR OLSFRLCT OF MICHIGAN
SOUTHERN OLVESLON

MELES DAVES,
Plabacieé’, Casa So. 214 9-ev-13962
HON « Linda ¥. PAcKer

ANTONIS ALVAREZ,
pw Aefendant, /

PLAINTLER S'S MOTION 28QUESTING THE COURT
PUT DBPENDANT ANTONIS ALVAREZ'S ATTORNEY
LN COMTEMPT OF COURT FOR FALLING TO ADHERE

fO THES COURT'S ORDER DATED 1/95/2021

WOW COMES Plaianiff Milea Davia, in Pro eer, moves this
Ceuct £0 puk attornay Alexander #. Chosid in sonstempt of court,
for failing to adhere to tsis Court's order to give the J.5.
Marshal Seevice Alvarez'a last Known address. (ECP Na. 39). Taaa
Court nas given Me. Gnosid anuple time to comply, it appears that
counsel is teying to let the time pasa so the Plaintiff's casa
will be dismissed for failure to orosetute. Clearly counsel has
the Defendant's anown addeeas, ag fe is reprasanting the Dafendant.
The Plaintiff contends tnat bis case is being held up py counael’s
vefugal to comply with this Court's order, which justifies this
Court putting soungel in contempt.

,7 Raspectfully,

/
Mee Fllad ules cece

Ye OF-REAL

x
Miles DAULS (16944
State of Michigan ab rake te US POSTAGE )) PITNEY BOWES

Department of Corrections

      

  

“Committed to Protect, Dedicated to Success” §2 BPR 2021 PM So

  

 

b wi oa be pod ber oe anes

‘Kinross Correctional Facility
- 4533 W. Industrial Park Dr.
Kincheloe, MI 49788

             

HOANGrable Limde Vi Packe

PA ros CrecK OF he Cons ,
a Boe pt tS on LAN ted > ates -) ) atk eC COLA U st
cs na OOO Washi na ton Ave,

4 or RO. Bex 43
ur Ray ty Michigan 4676?

 
 

 

4@PO7-OSi Sis ART pana baad let epee eg }

Case 2:19-cv-13062-LVP-EAS ECF No. 42, PagelD.214 Filed 04/12/21 Page 2 of 2
